Exhibit Merge Healthcare Acquisition of etrials – FAQ document Internal Merge Employee Use Only What did you announce today? On June 1, 2009, Merge Healthcare and etrials jointly announced that they have signed an agreement whereby Merge will acquire etrials Worldwide, Inc. The agreement was effective on May 30, 2009. Who is etrials? etrials Worldwide Inc. (NASDAQ ETWC) is a leading provider of eClinical software and services to pharmaceutical, biotechnology, medical device, and contract research organizations.It was established in 1988 and has participated in over 900 clinical trials in over 70 countries.etrials provides the information systems backbone for a clinical trial by coordinating data capture, logistics, patient interaction and trial management through Web-based tools. etrials differentiates itself by offering a flexible and integrated software-as-a-service (SaaS) platform that includes electronic data capture (EDC), interactive voice and Web response (IVR/IWR) and electronic patient diaries (eDiary).These solutions allow for real-time acquisition of data from multiple sources (clinical trial sites, patients and labs) and then the quick compilation of these for fast decision-making. etrials has approximately 70 employees in Raleigh-Durham, North Carolina. Why does Merge want to acquire etrials? Merge’s key reasons for acquiring etrials include: - There is market opportunity for a combined solution.The clinical trials market is increasingly using imaging to prove the efficacy of new treatments and therapies.Imaging is a faster, non-invasive and more quantitative method of gathering clinical data for go/no go decisions on new development.Our internal research estimates that the use of imaging in clinical trials moved from 28% in 2002 to 40% for 2009 trials currently in process.As the FDA becomes more demanding and drug development more expensive, there is great opportunity for an integrated offering for clinical trials.Imaging is Merge’s core business.etrials specializes in overall clinical trials workflow and has an established presence in this market.The combination of our capabilities is a good fit for this growth market. - We know this market.Merge OEM invested in technologies for the clinical trials and pharmaceutical markets years ago.Using general PACS viewing and image management products as a base technology, the OEM division has designed configurable solutions to enable tight integration with third party systems, maximizing the benefit of integrated imaging in the context of clinical trials.Our Cedara I-Response™ product was originally developed to be an oncology workstation focused on treatment planning, and has since been configured for the clinical trials market.We now count among our OEM customers several pharmaceutical companies, Contract Research Organizations (CROs) and the National Institute of Health (NIH).All of these customers licensed Merge OEM solutions for bringing imaging into their clinical trials workflow. - We provide differentiation in this market.Image management is different from other file types.Our workflow expertise can bring the etrials solutions this important element and thus broaden their capabilities.In addition, we have toolsets for tumor tracking and measurement, which can further differentiate offerings in the oncology trials space. - etrials and Merge both have strong global experience, and both companies have hosted solutions.We can leverage each other for even stronger international growth, using a SaaS delivery model to keep our software centralized and IP protected. What is Merge’s experience in clinical trials? Merge OEM has always focused on opportunities to develop imaging solutions for new medical markets or adjacencies.Several years ago, the clinical trials market was identified as a key market opportunity because of the increasing importance of imaging.As Robards Research Institute noted in a 2004 press release, “The U.S. Federal Drug Administration (FDA) is increasingly requesting imaging data as part of the approval process for clinical trial submissions.
